Order entered May 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00712-CV

                              ROBERT WINSPEAR, Appellant

                                                V.

                    COCA-COLA REFRESHMENTS, USA, INC. F/K/A
                      COCA-COLA ENTERPRISES, INC., Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01740-2012

                                            ORDER
       We GRANT appellant’s May 23, 2013 motion for an extension of time to file its petition

for permission to appeal the interlocutory order on choice of law.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE